J-S15005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

ROBERT BAILEY,

                            Appellant                 No. 315 EDA 2015


       Appeal from the Judgment of Sentence Entered December 8, 2014
             In the Court of Common Pleas of Philadelphia County
                          Criminal Division at No(s):
                           CP-51-CR-0006711-2013
                           CP-51-CR-0006732-2013


BEFORE: BENDER, P.J.E., OLSON, J., and PLATT, J.*

MEMORANDUM BY BENDER, P.J.E.:                        FILED MARCH 03, 2016

        Appellant, Robert Bailey, appeals from the judgment of sentence of

seven years’ probation, imposed after he was convicted, following a non-jury

trial, of operating a chop shop, criminal conspiracy, theft, and other related

offenses.     Herein, Appellant challenges the court’s denial of his pretrial

motion to dismiss under Pa.R.Crim.P. 600, as well as the sufficiency of the

evidence to sustain his conviction of criminal conspiracy.       After careful

review, we affirm.

        Briefly, Appellant’s convictions stem from his participation in a chop

shop operation involving multiple stolen vehicles.         An initial criminal

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S15005-16



complaint was filed against Appellant on September 11, 2012. Appellant’s

preliminary hearing was scheduled and rescheduled several times at the

Commonwealth’s request. On March 5, 2013, the Commonwealth withdrew

the complaint.

     On May 1, 2013, the Commonwealth refiled an identical complaint

against Appellant. After several more continuances, Appellant’s trial finally

occurred on September 24, 2014. At the start of that proceeding, Appellant

moved to dismiss the charges against him under Rule 600, alleging a

violation of his speedy-trial rights. After hearing argument on the motion by

both parties, the court denied the motion. Appellant then waived his right to

a jury trial, and a non-jury trial commenced. At the close thereof, the court

convicted Appellant of operating a chop shop, 18 Pa.C.S. § 7702; criminal

conspiracy, 18 Pa.C.S. § 903; destruction of a vehicle identification number

(VIN), 18 Pa.C.S. § 7703; theft by unlawful taking, 18 Pa.C.S. § 3921; theft

by receiving stolen property, 18 Pa.C.S. § 3925; and possessing an

instrument of crime, 18 Pa.C.S. § 907.

     On December 8, 2014, Appellant was sentenced to an aggregate term

of seven years’ probation.   He filed a timely motion for reconsideration,

which was denied. Appellant then filed a timely notice of appeal, and also

filed a timely, court-ordered Pa.R.A.P. 1925(b) statement. On June 9, 2015,

the court filed a Rule 1925(a) opinion. Herein, Appellant presents two issues

for our review:




                                    -2-
J-S15005-16


      1. Did not the lower court err in denying [Appellant’s] motion to
      dismiss pursuant to [Rule] 600 where [Appellant] was tried after
      the run[]date and the Commonwealth did not exercise due
      diligence throughout the period from the filing of the first
      complaint until the Commonwealth withdrew the charges on the
      first complaint?

      2. Was not the evidence insufficient[,] as a matter of law[,] to
      sustain [A]ppellant’s convictions[,] as he was merely present
      and did not have a culpable mens rea[,] and there was
      absolutely no evidence, either direct or circumstantial, that there
      was an agreement between the owner of an illegal automobile
      chop shop and [A]ppellant to engage in the illegal operations?

Appellant’s Brief at 4.

      Appellant first challenges the trial court’s denial of his motion to

dismiss the charges against him premised on a violation of Rule 600 of the

Pennsylvania Rules of Criminal Procedure.     Rule 600 provides, in relevant

part, as follows:

      Rule 600. Prompt Trial

      (A) Commencement of Trial; Time for Trial

         (1) For the purpose of this rule, trial shall be deemed to
         commence on the date the trial judge calls the case to
         trial, or the defendant tenders a plea of guilty or nolo
         contendere.

         (2) Trial shall commence within the following time periods.

            (a) Trial in a court case in which a written complaint
            is filed against the defendant shall commence within
            365 days from the date on which the complaint is
            filed.

                                      …

      (C) Computation of Time

         (1) For purposes of paragraph (A), periods of delay at any
         stage of the proceedings caused by the Commonwealth
         when the Commonwealth has failed to exercise due

                                     -3-
J-S15005-16


          diligence shall be included in the computation of the time
          within which trial must commence. Any other periods of
          delay shall be excluded from the computation.

          (2) For purposes of paragraph (B), only periods of delay
          caused by the defendant shall be excluded from the
          computation of the length of time of any pretrial
          incarceration. Any other periods of delay shall be included
          in the computation.

Pa.R.Crim.P. 600.1

       Before addressing the specifics of Appellant’s arguments, we note our

standard of review:

          In evaluating Rule [600] issues, our standard of review of
          a trial court's decision is whether the trial court abused its
          discretion. Judicial discretion requires action in conformity
          with law, upon facts and circumstances judicially before
          the court, after hearing and due consideration. An abuse
          of discretion is not merely an error of judgment, but if in
          reaching a conclusion the law is overridden or misapplied
          or the judgment exercised is manifestly unreasonable, or
          the result of partiality, prejudice, bias, or ill will, as shown
          by the evidence or the record, discretion is abused.

          The proper scope of review ... is limited to the evidence on
          the record of the Rule [600] evidentiary hearing, and the
          findings of the [trial] court. An appellate court must view
          the facts in the light most favorable to the prevailing party.
____________________________________________


1
   This version of Rule 600 became effective on July 1, 2013. Appellant
contends that the court erred by analyzing his Rule 600 issue under this new
version of the rule, as “most dates involved in the instant case occurred
when the old rule was in effect.” Appellant’s Brief at 12 n.3. Appellant
presents this argument in a footnote with very little development, and he
cites no legal authority to support his position. He also does not explain how
the trial court’s utilizing the ‘new rule’ impacted its analysis of his Rule 600
issue. At the time Appellant filed his Rule 600 motion and the court decided
it, the new version of Rule 600 was in effect. Consequently, Appellant has
failed to convince us that the court erred by analyzing Appellant’s motion to
dismiss pursuant to the current version of Rule 600.



                                           -4-
J-S15005-16


        Additionally, when considering the trial court's ruling, this
        Court is not permitted to ignore the dual purpose behind
        Rule [600]. Rule [600] serves two equally important
        functions: (1) the protection of the accused's speedy trial
        rights, and (2) the protection of society. In determining
        whether an accused's right to a speedy trial has been
        violated, consideration must be given to society's right to
        effective prosecution of criminal cases, both to restrain
        those guilty of crime and to deter those contemplating it.
        However, the administrative mandate of Rule [600] was
        not designed to insulate the criminally accused from good
        faith prosecution delayed through no fault of the
        Commonwealth.

        So long as there has been no misconduct on the part of
        the Commonwealth in an effort to evade the fundamental
        speedy trial rights of an accused, Rule [600] must be
        construed in a manner consistent with society's right to
        punish and deter crime. In considering [these] matters ...,
        courts must carefully factor into the ultimate equation not
        only the prerogatives of the individual accused, but the
        collective right of the community to vigorous law
        enforcement as well.

Commonwealth v. Ramos, 936 A.2d 1097, 1100-1101 (Pa. Super. 2007)

(en banc) (internal citations omitted) (quoting Commonwealth v. Hunt,

858 A.2d 1234, 1238-1239 (Pa. Super. 2004) (en banc) (internal citations

and quotation marks omitted)).

     In assessing Appellant’s Rule 600 claim, we begin by determining the

‘mechanical run date,’ excludable time, and ‘adjusted run date.’

     As the text of Rule 600(A) makes clear, the mechanical run date
     comes 365 days after the date the complaint is filed. We then
     calculate an adjusted run date pursuant to Rule 600(C). Rule
     600(C) expressly provides that certain time periods are to be
     excluded from the calculation of the Rule 600 run date. Our
     Courts have referred to the time periods specified in Rule 600(C)
     as “excludable time.”




                                    -5-
J-S15005-16


       Pursuant to Rule 600(A) and (C), we calculate the mechanical
       and adjusted run dates as follows:

          The mechanical run date is the date by which the trial
          must commence under [Rule 600]. It is calculated by
          adding 365 days (the time for commencing trial under
          [Rule 600] to the date on which the criminal complaint is
          filed. As discussed herein, the mechanical run date can be
          modified or extended by adding to the date any periods of
          time in which delay is caused by the defendant. Once the
          mechanical run date is modified accordingly, it then
          becomes an adjusted run date.

       If the defendant's trial commences prior to the adjusted run
       date, we need go no further.

Ramos, 936 A.2d at 1101-02 (citations omitted).

       Here, we will accept, as did the trial court, Appellant’s argument that

our Rule 600 calculations should begin on the date of the filing of the first

complaint (i.e., September 11, 2012), making the mechanical run date

September 11, 2013. We will also accept, for argument sake, his assertion

that the Commonwealth must be charged for all of the time that passed

between when the initial complaint was filed, and May 1, 2013, when the

complaint was refiled.2




____________________________________________


2
  The trial court “did not attribute the [57] days between the withdrawal of
charges and the refiling as delay attributable to the Commonwealth, as there
was no indication that the withdrawal of charges was done to circumvent
Appellant’s speedy trial right.” TCO at 4-5 (citation omitted). For the
reasons stated, infra, even if those 57 days should have been included, as
Appellant argues, his trial was still conducted prior to the adjusted run date.
Accordingly, we need not rule on whether the trial court erred in this regard.




                                           -6-
J-S15005-16



        The trial court docket indicates that, at a pretrial conference on July

10, 2013, the case was continued at Appellant’s request, after he rejected a

plea agreement proposed by the Commonwealth. Appellant does not explain

why the defense-requested delay between July 10, 2013, and the next

scheduled trial date of September 25, 2013, should not be excluded from

the Rule 600 calculations. The trial court concluded that this time was not

attributable to the Commonwealth.              See TCO at 3.   Because the record

supports that determination, we agree with the court that the delay between

July 10th and September 25th of 2013 is excludable. Adding these 77 days to

the mechanical run date results in an adjusted run date of November 27,

2013.

        On the first two scheduled trial dates - September 25th and November

19th of 2013 – Appellant requested continuances, and the case was

ultimately listed for trial on January 16, 2014.        Appellant conceded at the

Rule 600 hearing that this delay was attributable to the defense and

constituted “normal excludable time.” N.T. Trial, 9/24/14, at 8.3 Adding this
____________________________________________


3
   On appeal, Appellant presents a novel argument that the defense-
requested continuances on September 25, 2013, and November 19, 2013,
should not be excludable because “part of the reason for the delay was that
discovery was not completed.”      Appellant’s Brief at 20.       In light of
Appellant’s concession at the Rule 600 hearing that the delay between
September 25, 2013, and June 19, 2014, was excludable time, we will not
address his novel appellate argument that this time should not be excluded
for Rule 600 purposes. See Pa.R.A.P. 302(a) (“Issues not raised in the
lower court are waived and cannot be raised for the first time on appeal.”).




                                           -7-
J-S15005-16



113-day delay to the November 27, 2013 run date results in an adjusted run

date of March 20, 2014.

        On January 16, 2014, the docket indicates that the defense requested

another continuance “for notes of testimony.” Docket Entry, 1/16/14. The

record also states that Appellant failed to appear that day for trial. The case

was relisted for March 25, 2014, and Appellant again failed to appear,

resulting in another defense-requested continuance until June 19, 2014.4 At

the Rule 600 hearing, Appellant conceded that the delay between January

16th and June 19th of 2014 was excludable time. N.T. at 8. Adding this 154-

day delay to the run date results in an adjusted run date of August 21,

2014.

        On June 19, 2014, the Commonwealth requested a continuance based

on “missing discovery.”          Docket Entry, 6/19/14.   Appellant’s trial was

rescheduled for, and ultimately conducted on, September 24, 2014, outside

the adjusted run date of August 21, 2014.             Consequently, we must

determine,

____________________________________________


4
  The Commonwealth contends that Appellant’s failure to appear at the two
trial listings in January and March of 2014 waives his Rule 600 challenge.
Commonwealth’s Brief at 7-8 (citing Commonwealth v. Brock, 61 A.3d
1015, 1022 (Pa. 2013); Commonwealth v. Steltz, 560 A.2d 1390, 1391
(Pa. 1989)). However, the docket suggests that Appellant may not have
been served with notice of those two trial dates. Moreover, the trial court
did not address whether Appellant waived his Rule 600 claim on this basis.
Accordingly, in an abundance of caution, we decline to apply waiver under
these circumstances.



                                           -8-
J-S15005-16


       whether the delay is caused solely by the Commonwealth when
       the Commonwealth has failed to exercise due diligence. See,
       e.g., Commonwealth v. Dixon, 589 Pa. 28, 907 A.2d 468
       (2006); Commonwealth v. Matis, 551 Pa. 220, 710 A.2d 12
       (1998). If the delay occurred as the result of circumstances
       beyond the Commonwealth's control and despite its due
       diligence, the time is excluded. See, e.g. Commonwealth v.
       Browne, 526 Pa. 83, 584 A.2d 902 (1990); Commonwealth v.
       Genovese, 493 Pa. 65, 425 A.2d 367 (1981). In determining
       whether the Commonwealth has exercised due diligence, the
       courts have explained that “[d]ue diligence is fact-specific, to be
       determined case-by-case; it does not require perfect vigilance
       and punctilious care, but merely a showing the Commonwealth
       has put forth a reasonable effort.” See, e.g., Commonwealth
       v. Selenski, 606 Pa 51, 61, 994 A.2d 1083, 1089 (Pa. 2010)
       (citing Commonwealth v. Hill and Commonwealth v.
       Cornell, 558 Pa. 238, 256, 736 A.2d 578, 588 (1999)).

       Delay in the time for trial that is attributable to the judiciary may
       be excluded from the computation of time. See, e.g.,
       Commonwealth v. Crowley, 502 Pa. 393, 466 A.2d 1009
       (1983). However, when the delay attributable to the court is so
       egregious that a constitutional right has been impaired, the court
       cannot be excused for postponing the defendant's trial and the
       delay will not be excluded. See Commonwealth v. Africa, 524
Pa. 118, 569 A.2d 920 (1990).

Comment to Pa.R.Crim.P. 600.

       Here, at the Rule 600 hearing, the Commonwealth argued that the

time between July 2nd and September 24th of 2014, should be excluded from

the Rule 600 calculations.          The Commonwealth explained that when it

requested a continuance on June 19, 2014, it asked that the case be listed

for trial on July 2, 2014, “when [Appellant’s] co[-]defendant was listed….”5

____________________________________________


5
 Appellant was initially charged alongside a co-defendant, Kevin Creedon,
who owned K Squad Salvage Yard, where the illegal chop shop operation
was taking place.



                                           -9-
J-S15005-16



N.T. at 11-12. That trial date would have been before the adjusted run date

of August 21, 2014.    However, “the court’s calendar was full” on July 2,

2014, and the next date on which both Appellant and his co-defendant could

be jointly tried was September 24, 2014. See id. at 12. While Appellant’s

co-defendant ultimately pled guilty prior to the September 24, 2014 trial,

the Commonwealth asserted that the delay between July 2nd and September

24th of 2014 was not a result of a lack of due diligence by the

Commonwealth. Id.

      The trial court docket entry for June 19, 2014, confirms the

Commonwealth’s claim, stating: “[C]ommonwealth requested to list on 7-2-

14 with co[-]defendant, its [sic] not feasible per court calendar, next

court date 9-24-14….” See Trial Court Docket Entry, 6/19/14 (emphasis

added). In other words, the record supports the Commonwealth’s claim that

it was ready to try Appellant’s case on July 2, 2014 – prior to the expiration

of the adjusted run date of August 21, 2014 – but it was unable to do so

based on the unavailability of the court on that date.        This Court has

previously stated that we “will find that the Commonwealth acted with due

diligence if, prior to the expiration of the adjusted run date, the prosecutor

indicates readiness to try the case and requests the earliest possible trial

date consistent with the … court’s business.” Commonwealth v. Preston,

920 A.2d 1, 13 (Pa. Super. 2006) (citation omitted).     Additionally, “[i]t is

long-established that judicial delay may serve as a basis for extending the

period of time within which the Commonwealth may commence trial where

                                    - 10 -
J-S15005-16



‘the Commonwealth is prepared to commence trial prior to the expiration of

the mandatory period but the court[,] because of scheduling difficulties or

the like[,] is unavailable.’”      Commonwealth v. Malgieri, 889 A.2d 604,

607-08 (Pa. Super. 2005) (citations omitted).

        Applying these principles here, we conclude that the Commonwealth

exercised due diligence in attempting to bring Appellant to trial on July 2,

2014.    Moreover, nothing in the record suggests that the judicial delay in

this case was so egregious as to impair Appellant’s constitutional rights.

Thus, the 84-day delay between July 2nd and September 24th of 2014 is

excludable time, making the adjusted run date November 13, 2014.6               As

Appellant’s trial was conducted before the adjusted run date, the court did

not abuse its discretion in denying his Rule 600 motion to dismiss.7
____________________________________________


6
 Notably, Appellant offers no discussion of the time-period between July 2nd
and September 24th of 2014, nor raises any challenge to the
Commonwealth’s claim that it acted with due diligence during this period.
7
  We acknowledge that the trial court utilized slightly a different calculation
to conclude that no Rule 600 violation occurred; however, this Court is
permitted to affirm the trial court “on any valid basis, as long as the court
came to the correct result….” Wilson v. Transport Ins. Co., 889 A.2d 563,
577 n.4 (Pa. Super. 2005) (citations omitted).

        More specifically, as noted supra, the trial court did not attribute to the
Commonwealth the 57 days between the withdrawal of the initial complaint
and the refiling of the second complaint. See TCO at 4-5. Appellant
challenges the court’s decision not to credit that time. However, based on
our disposition, supra, it is unnecessary to assess whether the court erred in
this regard.      Additionally, the trial court did not attribute to the
Commonwealth the 147 days “between the refile[d complaint] and the first
trial listing” on September 25, 2013. Id. at 3 (citing Commonwealth v.
(Footnote Continued Next Page)


                                          - 11 -
J-S15005-16



      In Appellant’s second issue, he challenges the sufficiency of the

evidence to sustain his convictions. To begin, we note that:

      In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Commonwealth v. Moreno, 14 A.3d
133 (Pa. Super. 2011). Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa. Super.
      2009). The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011).

      Here, Appellant challenges his conviction for criminal conspiracy.

      To sustain a conviction for criminal conspiracy, the
      Commonwealth must establish that the defendant (1) entered
      into an agreement to commit or aid in an unlawful act with
      another person or persons, (2) with a shared criminal intent and
      (3) an overt act was done in furtherance of the conspiracy.
      Commonwealth v. Hennigan, 753 A.2d 245, 253 (Pa. Super.
      2000). “This overt act need not be committed by the defendant;
      it need only be committed by a co-conspirator.” Id.


                       _______________________
(Footnote Continued)

Claffey, 80 A.3d 780, 788 (Pa. Super. 2013) (“At the preliminary hearing,
the magistrate held the case for court. Thus, the Commonwealth secured a
magisterial ruling that the Commonwealth had met its prima facie burden.
The Commonwealth moved the case forward. The Commonwealth did not
delay it. The case then proceeded past the preliminary hearing, through
arraignment and toward trial….”). Appellant does not challenge the court’s
determination that this 147-day time-period is not attributable to the
Commonwealth; arguably, then, the appropriate adjusted run date would be
April 9, 2015, further supporting our decision that no Rule 600 violation
occurred in this case.



                                           - 12 -
J-S15005-16


     As our Court has further explained with respect to the
     agreement element of conspiracy:

        The essence of a criminal conspiracy is a common
        understanding, no matter how it came into being, that a
        particular criminal objective be accomplished. Therefore, a
        conviction for conspiracy requires proof of the existence of
        a shared criminal intent. An explicit or formal agreement to
        commit crimes can seldom, if ever, be proved and it need
        not be, for proof of a criminal partnership is almost
        invariably extracted from the circumstances that attend its
        activities. Thus, a conspiracy may be inferred where it is
        demonstrated that the relation, conduct, or circumstances
        of the parties, and the overt acts of the co-conspirators
        sufficiently prove the formation of a criminal confederation.
        The conduct of the parties and the circumstances
        surrounding their conduct may create a web of evidence
        linking the accused to the alleged conspiracy beyond a
        reasonable doubt. Even if the conspirator did not act as a
        principal in committing the underlying crime, he is still
        criminally liable for the actions of his co-conspirators in
        furtherance of the conspiracy.

     Commonwealth v. Johnson, 719 A.2d 778, 784–85 (Pa.
     Super. 1998) (en banc).

Commonwealth v. McCall, 911 A.2d 992, 996-97 (Pa. Super. 2006).

     In this case, the trial court concluded the evidence was sufficient to

support Appellant’s conspiracy conviction, emphasizing the following facts:

     Appellant was observed taking apart a recently stolen
     automobile, which had its VIN numbers removed and still
     contained various personal effects. Appellant was in a salvage
     yard where other cars were without VIN numbers. Another
     individual who was conversing with Mr. Creedon engaged in
     headlong flight when police officers appeared. Appellant gave
     the police a false name upon their inquiry. In examining the
     totality of these circumstances, the court concluded that
     Appellant was a knowing participant in the illegal work done at K
     Squad Salvage Yard, working for Mr. Creedon to take apart
     recently stolen cars for chop shop purposes.

TCO at 9.


                                   - 13 -
J-S15005-16



     Appellant, however, argues that there was no “proof of a shared

criminal purpose or conduct.” Appellant’s Brief at 27. Instead, he contends

that the evidence demonstrated that he was merely present at the scene,

doing work that his employer, Mr. Creedon, instructed him to do. Appellant

discusses several cases that he claims are analogous to the present facts.

For instance, Appellant first relies on Commonwealth v. Brady, 560 A.2d
802 (Pa. Super. 1989).

     In Brady, the defendant sat as a passenger in a car while the
     driver of the vehicle left the vehicle, entered a residential
     dwelling through a window, removed personal property, and
     placed the property in the trunk of the car. On this evidence, a
     jury found the defendant guilty of burglary but not guilty of
     conspiracy to commit burglary. Our Court reversed the
     defendant's burglary conviction because there was no evidence
     that the defendant exited the car or assisted the driver during
     these events and because the driver of the car testified that the
     defendant had not participated in the burglary in any way.
     Accordingly, the evidence was insufficient to show that the
     defendant was an accomplice. Brady, 560 A.2d at 806.

Commonwealth v. Lambert, 795 A.2d 1010, 1025 (Pa. Super. 2002).

     Appellant also relies on Jackson Appeal, 251 A.2d 711 (Pa. Super.

1969). According to Appellant, “on analogous facts” in that case, “this Court

reversed an adjudication for assault with intent to kill where the evidence

failed to prove conspiracy ‘under any standard’ of proof.” Appellant’s Brief

at 27. Appellant explains,

     There, Jackson came up to the complainant and began to talk
     with him. As they spoke, other youths came up behind the
     complainant and one of them shot him. Jackson asked the
     complainant if he had ever been shot before and told him to take



                                   - 14 -
J-S15005-16


      off his jacket; there was no communication between Jackson and
      the assailants.

Id.

      Finally, Appellant cites Commonwealth v. Mitchell, 411 A.2d 221

(Pa. Super. 1979), the facts of which he describes, as follows:

      [At] about midnight, police responded within seconds to a silent
      alarm at a school and saw two men emerging from the school
      grounds. After a brief detention, the men were permitted to go
      on their way. Moments later, the police discovered a broken
      window at the rear of the building and school equipment, some
      of which required two men to lift, placed near an unlocked door
      of the building. Although the testimony showed that the two
      suspects had been with each other almost constantly that night,
      this evidence proved no more than [a] mere association between
      the defendant and the other man, whose fingerprints were found
      on one of the moved items. As there was no evidence of the
      defendant’s having counseled or participated in the burglary,
      there was insufficient evidence of conspiracy.

Appellant’s Brief at 28.

      While Appellant avers that the facts here are analogous to those in

Brady, Jackson, and Mitchell, we disagree. Unlike the defendants in those

cases, Appellant was not merely present at the scene; rather, he was

actively participating in the demolition of a stolen vehicle. The car on which

he was working had an obliterated VIN number and it still contained

personal items of the car’s owner. The salvage yard in which Appellant was

standing contained several other vehicles with obscured VIN numbers and

personal effects of the vehicles’ owners.    When police officers approached

the yard, one of the men within close proximity to Appellant fled.       Then,

when the police confronted Appellant, he provided them with a false name,


                                    - 15 -
J-S15005-16



which inferred a consciousness of guilt. See Commonwealth v. Robinson,

721 A.2d 344, 352 (Pa. 1988) (“Use of an alias has been recognized as

evidence of a consciousness of guilt.”) (citation omitted).

      Viewing these facts, in the light most favorable to the Commonwealth,

it was reasonable for the fact-finder to conclude “that Appellant was a

knowing participant in the illegal work done at K Squad Salvage Yard,

working for Mr. Creedon to take apart recently stolen cars for chop shop

purposes.” TCO at 9. Accordingly, Appellant’s challenge to the sufficiency of

the evidence is meritless.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/3/2016




                                     - 16 -